Case 2:20-cv-07946-DMG-MRW Document 26 Filed 06/09/21 Page 1 of 1 Page ID #:132




                            UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

  __________________________________________
                                            :
  JONAS JÖDICKE,                            :
                                            :
        Plaintiff,                          :
                                            :
  v.                                        :                    Civil Action No.:
                                            :
  AARON CARTER,                             :                    2:20-cv-07946-DMG-MRW
                                            :
        Defendant.                          :
                                            :
  __________________________________________:

                                    NOTICE OF SETTLEMENT

         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that Plaintiff and Defendant have reached a settlement in the

  above-referenced case. A formal settlement agreement will be circulated between the parties for

  review and approval. Once all of the appropriate signatures have been obtained, an executed

  Stipulation of Dismissal of the entire action will be filed.

         IT IS SO STIPULATED.



  Dated: June 8, 2021


                                                         /s/ David C. Deal
                                                         David C. Deal
                                                         The Law Office of David C. Deal, P.L.C.
                                                         P.O. Box 1042
                                                         Crozet, VA 22932
                                                         Telephone: (434) 233-2727
                                                         Email: david@daviddeal.com
                                                         Counsel for Plaintiff
